Case 7:19-mj-02248 Document 1 Filed on 09/18/19 in TXSD Page 1 of 1

. AO 91 (Rev 8/01) — Criminal Complaint

 

United States District Court

SOUTHERN , DISTRICT OF . TEXAS
McALLEN DIVISION

 

 

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Carlos Eufemio Umanzor-Rubio

Case N umber: M-19-2248-M

y \
IAE YOB: 1978

El Salvador
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about September 16, 2019 —_ in Hidalgo County, in

the Southern District of Texas

(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to El Salvador in pursuance of law, and
thereafter was found near Mission, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented ‘to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section(s) . 1326 (Felony)
I further state that I am a(n) Border Patrol Agent_ and that this complaint is based on the ©
following facts:

 

Carlos Eufemio Umanzor-Rubio was encountered by Border Patrol Agents near Mission, Texas on September 16, 2019. The
‘investigating agent established that the defendant was an undocumented alien and requested record checks. The defendant claims to
have illegally entered the United States on September 16, 2019, near Hidalgo, Texas. Record checks revealed the defendant was
formally deported/excluded from the United States on November 06, 2007 through Houston, Texas. Prior to deportation/exclusion the
defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On April 07, 2005, the defendant was convicted of Possession of Cocaine and sentenced to three (3) years
confinement.

‘

 

 

 

 

Continued on the attached sheet and made a part of thig complaint: [ ves [x] | X|No
aggre Push C. Nader s}15 4
| g "05 AM ———
Sworn to before me and subscribed in my presence, - _ Signature of Complainant
September 18,2019 - £:2> eh- m A. Dubois ID Patrol am
Juan F Alanis __ , U.S. Magistrate Judge -

 

Name and Title of Judicial Officer (__Sefiature HAE: Judicial Ci
